NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



DEBORAH A. ZOMERMAAND,                           )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-4309
                                                 )
CITY OF TAMPA, and STATE STREET                  )
HOMES III, LLC,                                  )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed March 28, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Martha J.
Cook, Judge.

Deborah A. Zomermaand, pro se.

Kristin M.T. Mora, Assistant City
Attorney, and Robin Horton-Silverman,
Assistant City Attorney, Tampa, for
Appellee City of Tampa.

No appearance for Appellee State Street
Homes III, LLC.


PER CURIAM.


               Dismissed.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.